DAY, J.
Where a railroad engaged in interstate and intrastate commerce invokes the jurisdiction of the Interstate Commerce Commission for an order requiring another railroad likewise engaged in interstate and intrastate commerce to join in making a physical connection between the two lines, pursuant to paragraph 3, Section 3, of the Transportation Act of February, 1920, and before final determination thereof, such applicant road, without dismissing such proceeding before the Interstate Comlmerce Commisj, sion, makes application to the Public Utilities Confl mission of Ohio for exactly the same connection, and secures the same in so far as intrastate commerce is. concerned, and thereafter the Interstate Commerce Comlmission, whose jurisdiction was first invoked, having fully heardi the original application, denies the same upon grounds affecting both interstate and intrastate commerce, Held: Under such circumstances the jurisdiction of the Interstate Commerce Commission .is exclusive and the Public Utilities Commission of Ohio was without jurisdiction to grant such order.
Order reversed.
Marshall, C. J., Robinson, Jones and Matthias, JJ., concur. Wanamaker, J., dissents.